Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 6 is objected to because of the following informalities:  “a fuel” should be - -the fuel- -.  Appropriate correction is required.
Claim 1, line 8; claim 4, line 5 is objected to because of the following informalities:  “air” should be - -the air- -.  Appropriate correction is required.
Claim 1, line 25 is objected to because of the following informalities:  “the arrays” should be - -the plurality of arrays of fuel injection holes- -.  Appropriate correction is required.
Claim 2, line 3; claim 3, line 3; claim 4, line 8; claim 5, line 3 is objected to because of the following informalities:  “the arrays of fuel injection holes” should be - -the plurality of arrays of fuel injection holes- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12-14 recites “a tapered portion whose outside diameter is progressively reduced from a proximal side to a distal side of the fuel nozzle” which renders the claim indefinite because the claim recites that the tapered portion extends from the proximal side to the distal side, but the tapered portion in the Figures does not extend from the proximal side to the distal side because there is a first flat portion between the tapered portion and the proximal side and there is a second flat portion between the tapered portion and the distal end.
Claim 1, line 15-18 recites “a flat portion…having a uniform outside diameter from the proximal side to the distal side of the fuel nozzle” which renders the claim indefinite because the claim recites that the flat portion extends from the proximal side to the distal side, but the flat portion does not extend from the proximal side to the distal side because the tapered portion is between the flat portion and proximal side and an other tapered portion is between the flat portion and the distal end.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al (US 20130086910).
Regarding claim 1, Khan discloses a gas turbine combustor (Figure 1; 12 and 16) comprising: 
a premixture combustion burner (Figure 1; 12); and 
(The combustion chamber of Figure 1; 16.  Paragraph 0019) for burning a fuel (Figure 1; 14.  Paragraph 0019) and air (The air from Figure 1; 24 supplied to 12.  Paragraph 0019) supplied from the premixture combustion burner (Paragraph 0019), 
the premixture combustion burner including a fuel nozzle (Figure 2; 15, 13, 11) for injecting the fuel supplied from a fuel system (The fuel supply system which supply fuel to Figure 1; 12) and a premixture passageway (The portion of Figure 2; 17 for 88) for mixing the fuel injected from the fuel nozzle and the air supplied from an air passageway (The portion of Figure 2; 17 for 74) and supplying an air-fuel mixture (Figure 2; 96) to the combustion chamber, wherein 
the fuel nozzle includes 
a tapered portion (Figure 4; 78 of 15.  Paragraph 0036 and 0039) whose outside diameter (The diameter of Figure 4; 78 of 15) is progressively reduced in a direction (The direction from the left to right) from a proximal side (The left side of Figure 2; 13) to a distal side (The right side of Figure 2; 13) of the fuel nozzle, 
a flat portion (The portion of Figure 2; 13 that is to the right of 15) extending from the tapered portion toward the distal side of the fuel nozzle and having a uniform outside diameter (The diameter of Figure 2; 13) in the direction from the proximal side to the distal side of the fuel nozzle, 
a fuel passageway (Figure 2; 84) defined in the fuel nozzle and extending in an axial direction (The axial direction with respect to Figure 2; 42) of the fuel nozzle, and 
a plurality of arrays of fuel injection holes (The arrays of Figure 4; 66 and the at least one hole in Figure 2; 13 which feed 11) defined in the fuel nozzle to provide fluid communication between the fuel passageway and an outside (The outside of Figure 2; 15, 13, 11) of the fuel nozzle, each array including at least one fuel injection hole (Figure 2; 66 and the at least one hole in Figure 2; 13 which feed 11), the plurality of arrays of fuel injection holes being spaced from each other in the axial direction of the fuel nozzle, and 
(Figure 4; 66 on 78 of 15).
Regarding claim 2, Khan discloses the invention as claimed.
Khan further discloses wherein the plurality of arrays of fuel injection holes include at least one array of fuel injection holes defined in the flat portion (The at least one hole in Figure 2; 13 which feed 11).
Regarding claim 3, Khan discloses the invention as claimed.
Khan further discloses wherein the plurality of arrays of fuel injection holes include two arrays of fuel injection holes (The middle and right instance of Figure 4; 66.  Paragraph 0027 states that each fuel outlet can be oriented in a downstream direction, so that orienting the middle instance of 66 in the downstream direction would have two arrays of fuel injection holes on the tapered portion) defined in the tapered portion and a single array (The at least one hole in Figure 2; 13 which feed 11) of fuel injection holes defined in the flat portion.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al (US 20020192615).
Regarding claim 1, Moriya discloses a gas turbine combustor (Figure 5) comprising: 
a premixture combustion burner (Figure 5; 2, 4, 11, A1 and the portion of 2 to the left of 11); and 
a combustion chamber (Figure 5; 15) for burning a fuel (Figure 5; G) and air (Figure 5; A) supplied from the premixture combustion burner, 
the premixture combustion burner including a fuel nozzle (Figure 5; 1, 16, 4 and the portion of 2 to the left of 11) for injecting the fuel supplied from a fuel system (The fuel system which supplies fuel to Figure 5; 1) and a premixture passageway (Figure 5; A1) for mixing the fuel injected from the fuel nozzle and the air supplied from an air passageway (The air passageway to the left of the most vertical line which is directly contact with Figure 5; 3) and supplying an air-fuel mixture to the combustion chamber (The air-fuel mixture provided to Figure 5; 15.  Paragraph 0163), wherein 
the fuel nozzle includes 
a tapered portion (The tapered portion of Figure 5; 4) whose outside diameter (The diameter from the tip of the top instance of Figure 5; 4 to the bottom instance of 4 which passes through the center of 1) is progressively reduced in a direction (The direction from the left to right of the fuel nozzle in Figure 5) from a proximal side (The left side of the fuel nozzle in Figure 5) to a distal side (The right side of the fuel nozzle in Figure 5) of the fuel nozzle, 
a flat portion (The portion of Figure 5; 2 between 4 and 11) extending from the tapered portion toward the distal side of the fuel nozzle and having a uniform outside diameter (The diameter of the flat portion) in the direction from the proximal side to the distal side of the fuel nozzle, 
a fuel passageway (Figure 5; A3) defined in the fuel nozzle and extending in an axial direction (The axial direction of the fuel nozzle) of the fuel nozzle, and 
a plurality of arrays of fuel injection holes (Figure 5; 5) defined in the fuel nozzle to provide fluid communication between the fuel passageway and an outside (the outside of the fuel nozzle) of the fuel nozzle, each array including at least one fuel injection hole (Figure 5; 5), the plurality of arrays of fuel injection holes being spaced from each other in the axial direction of the fuel nozzle, and 
the plurality of arrays of fuel injection holes of fuel injection holes include at least one 21array of fuel injection holes defined in the tapered portion.
Regarding claim 4, Moriya discloses the invention as claimed.
Moriya further discloses wherein the premixture passageway is defined between an inner circumferential partition member (The portion of Figure 5; 2 between and including 11 and S) and an outer circumferential partition member (Figure 5; 3) and supplied with the air from the air passageway through an opening (The opening in Figure 5; 3 for A) defined in the outer circumferential partition member, and 
the plurality of arrays of fuel injection holes include a first array (The left most instance of Figure 5; 5) of fuel injection holes positioned most upstream and defined in the tapered portion, the first array of fuel injection holes lying in a same position as or downstream (The first array is downstream of the opening) of the opening defined in the outer circumferential partition member in an axial direction (The axial direction of the premixture passageway) of the premixture passageway.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuttaford et al (US 20040006990)
Regarding claim 1, Stuttaford discloses a gas turbine combustor (Figure 7; 70) comprising: 
a premixture combustion burner (Figure 7; 40, 78); and 
a combustion chamber (Figure 7; 72) for burning a fuel and air (Paragraph 0024) supplied from the premixture combustion burner, 
the premixture combustion burner including a fuel nozzle (Figure 7; 40)  for injecting the fuel supplied from a fuel system (The fuel system supplying fuel to Figure 7; 40) and a premixture passageway (Figure 7; 78) for mixing the fuel injected from the fuel nozzle and the air supplied from an air passageway (The air passage supplying air to Figure 7; 78) and supplying an air-fuel mixture (Paragraph 0024) to the combustion chamber, wherein 
the fuel nozzle includes 
a tapered portion (Figure 8; 81) whose outside diameter (The diameter of Figure 8; 81) is progressively reduced in a direction (The left to right side of Figure 7; 40) from a proximal (The left side of Figure 7; 40) to a distal side (The right side of Figure 7; 40) of the fuel nozzle, 
a flat portion (Figure 8; 56) extending from the tapered portion toward the distal side of the fuel nozzle and having a uniform outside diameter (The diameter of Figure 8; 56) in the direction from the proximal side to the distal side of the fuel nozzle, 
a fuel passageway (Figure 9; 47, 82) defined in the fuel nozzle and extending in an axial direction (The axial direction of the fuel nozzle) of the fuel nozzle, and 
a plurality of arrays of fuel injection holes (The arrays of Figure 8; 83)defined in the fuel nozzle to provide fluid communication between the fuel passageway and an outside (The outside of Figure 7; 70) of the fuel nozzle, each array including at least one fuel injection hole (Figure 8; 83), the plurality of arrays of fuel injection holes being spaced from each other in the axial direction of the fuel nozzle, and 
the plurality of arrays of fuel injection holes of fuel injection holes include at least one 21array of fuel injection holes defined in the tapered portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuttaford in view of Patel (US 20190024899).
Regarding claim 5, Stuttaford discloses the invention as claimed.
(The rightmost array of Figure 8; 83 on 81) and a reference line (The centerline of the fuel nozzle) passing through a radial center (The radial center of the fuel nozzle) of the fuel nozzle perpendicularly to a radial direction (The radial direction of the premixture passage) of the premixture passageway.
Stuttaford does not disclose the final array of fuel injection holes are one or more fuel injection 22holes that are asymmetrical with respect to a reference line passing through a radial center of the fuel nozzle perpendicularly to a radial direction of the premixture passageway.
However, Patel teaches a gas turbine combustor (Figure 2; 50) comprising: 
a premixture combustion burner (Figure 3; 70); and 
a combustion chamber (Figure 2; 62) for burning a fuel (The fuel supplied by Figure 3; 111) and air (The air through Figure 3; 109) supplied from the premixture combustion burner, 
the premixture combustion burner including a fuel nozzle (Figure 3; 105, 107) for injecting the fuel supplied from a fuel system (The fuel system supplying fuel to Figure 3; 111) and a premixture passageway (The portion of Figure 3; 109 to the right of 111) for mixing the fuel injected from the fuel nozzle and the air supplied from an air passageway (The portion of Figure 3; 109 to the left of 111) and supplying an air-fuel mixture (The air fuel mixture exiting Figure 3; 110) to the combustion chamber, wherein 
the fuel nozzle includes 
a tapered portion (The tapered portion where Figure 3; 111 is located) whose outside diameter (The diameter of the tapered portion) is progressively reduced in a direction (The direction from the left to right of the fuel nozzle in Figure 3) from a proximal side (The left side of the fuel nozzle in Figure 3) to a distal side (The left side of the fuel nozzle in Figure 3) of the fuel nozzle, 
(The fuel passage in Figure 3; 105 that feeds 111) defined in the fuel nozzle and extending in an axial direction  (The axial direction with respect to Figure 3; 71) of the fuel nozzle, and 
at least one array of fuel injection holes (The array of Figure 4; 111) defined in the fuel nozzle to provide fluid communication between the fuel passageway and an outside (The outside of the fuel nozzle) of the fuel nozzle, each array including at least one fuel injection hole (Figure 4; 111), and 
the at least one 21array of fuel injection holes defined in the tapered portion;
the at least one array of fuel injection holes have the at least one fuel injection hole that are asymmetrical (Paragraph 0038) with respect to a reference line (Figure 3; 71) passing through a radial center (The radial center of the fuel nozzle) of the fuel nozzle perpendicularly to a radial direction (the radial direction of the premixture passageway) of the premixture passageway.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Stuttaford wherein the final array of fuel injection holes are one or more fuel injection 22holes that are asymmetrical with respect to a reference line passing through a radial center of the fuel nozzle perpendicularly to a radial direction of the premixture passageway as taught by and suggested by Patel because it has been held that applying a known technique, in this case Patel’s asymmetric orientation of fuel injection holes according to the steps described immediately above, to a known device, in this case, Patel’s fuel injector, ready for improvement to yield predictable results, in this case providing an asymmetrical distribution of fuel, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boardman et al (US 20180128490) states in paragraph 0060 that alternatively the fuel injection ports may be asymmetric.
Pal et al (US 20180355795) states in paragraph 0067 that the fuel injection ports may be symmetric or asymmetric about the centerline.
Young et al (US 20040148939) shows in Figure 6 that asymmetric fuel injection is known.
Bunker et al (US 20120248217) shows in Figure 4 a cylinder having an array with at least one fuel injection hole feeding swirler vanes.
Landry et al (US 20100319350) shows in Figure 2 a cylinder having an array with at least one fuel injection hole feeding swirler vanes.
Johnson et al (US 20080276622) shows in Figure 5 a cylinder having an array with at least one fuel injection hole feeding swirler vanes.
Laster et al (US 8661779) shows in at least Figure 5 a centerbody having an array with at least one fuel injection hole feeding swirler vanes.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741